Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements filed have been considered as set forth in MPEP 609. Once the minimum requirements of 37 C.F.R. 1.97 and 1.98 are met, the examiner has the obligation to consider the information. Consideration by the examiner of the information submitted in an IDS means nothing more than considering the documents in the same manner that other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search. The initials of the examiner placed adjacent to the citations on the PTO-1449 or PTO/SB/08A and 08B, or its equivalent, mean that the examiner to the extent noted above has considered the information. See MPEP 609.05(b) R-07.2015.
Applicant should note that documents not in the English language have been considered only to the extent of statements of relevance, explanations provided in the corresponding search reports provided and provided translations.
Specification
The examiner has not checked the specification to the extent necessary to determine the presence of all possible minor errors (grammatical, typographical and idiomatic). Cooperation of the applicant(s) is requested in correcting any errors of which applicant(s) may become aware of in the specification, in the claims and in any future amendment(s) that applicant(s) may file.
if any. The status of the parent application(s) and/or any other application(s) cross-referenced to this application, if any, should be updated in a timely manner.
Claim Interpretation
Instant claim 26 utilizes “increased” temperature and pressure which is an indefinite term however paragraph [0013] of the published application was utilized to interpret the terms.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 and 26-47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the composition" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  The instant claim is also indefinite as the claim utilizes the phrases “modified red mud composition” and “the composition” interchangeably and therefore it is unknown if “the composition” refers back to “modified red mud composition” or to some other composition.  

Claim 4 recites the limitation "the composition" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
The term “majority” in claim 4 is a relative term which renders the claim indefinite. The term “majority” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Having more than about 50 % of the particles less than 70 um will be examined.
Claim 26 recites the limitation "the composition" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 36 recites the limitation "the composition" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 37 recites the limitations “the particles” and "the composition" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
The term “majority” in claim 37 is a relative term which renders the claim indefinite. The term “majority” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Having more than about 50 % of the particles less than 70 um will be examined.
Claim 47 recites the limitation "the composition" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
The remaining claims depend from the instant claim and are likewise rejected.
Claim 1- 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goyal et al. (US 2016/0367970) and further in view of Basset et al. (US 2016/0129423) hereafter Basset, Liu et al. (NPL, Journal of Nanomaterials, V 2017, pp1-11, 2017) hereafter Liu and Boudreault et al. (US 2014/0369907) hereafter Boudreault.
	Considering Claims 1, 2 and 5-10, Goyal discloses a nickel-based catalyst comprising nickel and aluminum oxide [0036] and molybdenum [0031], a known Group VIB element wherein nickel-based catalyst comprises nickel at about 5 to about 50 mol % and molybdenum is present at between about 0% to about 5 mol% [0032] thereby overlapping or encompassing the instantly claimed ranges.
	Goyal further discloses that the methane is obtained by the gasification of solid carbonaceous materials to produce synthesis gas which contains in addition to methane, carbon dioxide and water [0004] wherein the disclosed nickel-based catalyst is useful in the clean-up of this synthesis gas to produce additional hydrogen and carbon monoxide from the methane [0003].
Goyal does not disclose the use of red mud.
Basset discloses an iron-fused alumina catalyst further comprising nickel [0004] and [0048] which may comprise red mud, a waste product obtained from alumina production by the Hall-Heroult process used as the support [0059].
Boudreault discloses that the Hall-Heroult process utilizes bauxite [0003] which includes iron, alumina and silica [0120].

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to utilize the red mud of Basset in the catalyst of Goyal as the red mud contains the alumina required by the catalyst of Goyal.  The ordinary skilled artisan would be motivated to do so as red mud is a waste product which can be utilized in catalyst manufacture thereby reducing the impacts on the environment as taught by Boudreault [0004] and may improve process economics as taught by Liu.
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Considering Claim 3, the significance of Goyal, Liu Basset and Boudreault as applied to claim 1 is explained above.
Goyal discloses the presence of aluminum oxide (Table 2) and [0036] which is known by the ordinary skilled artisan as Al2O3.
Considering Claim 4, the significance of Goyal, Liu, Basset and Boudreault as applied to claim 1 is explained above.
Goyal discloses the crystallite sizes of the catalyst ranging up to 114 nm (Table 2) which falls within the instantly claimed range without any particles exceeding the 70 microns of the instant claim which meets the “majority” limitation.

Considering Claim 11, the significance of Goyal, Liu, Basset and Boudreault as applied to claim 1 is explained above.
Goyal desires the catalyst composition to have a surface area of at least 13 m2/g [0010] but does not disclose the use of red mud.
Basset discloses a catalyst composition utilizing red mud [0059] wherein the surface area ranges from 57m2/g to 203 m2/g (Table 1).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to incorporate the red mud of Basset into the catalyst of Goyal as Goyal desires the surface area as taught by Basset.
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Considering Claim 12, the significance of Goyal, Liu, Basset and Boudreault as applied to claim 1 is explained above.
Goyal does not disclose the composition of red mud where Basset only discloses the presence of metallic oxides such as iron [0059].
Boudreault discloses that red mud is a generalized term which can comprise a wide range of compositions wherein titania may be found from 0% to about 25%, alumina from about 1% to about 35 wt%, about 1 to about 20 wt% CaO, about 15 % to 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to expect the composition of the red mud to possess the instant range of constituents as taught by Boudreault.
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Claim 13-17 and 19-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (NPL, J. Nanomaterials, v 2017, pp 1-11, 2017) hereafter Liu and further in view of Goyal et al. (US 2016/0367970) hereafter Goyal, Basset et al. (US 2016/0129423) hereafter Basset and Galocsy (GB 714,284).
Considering Claims 13 and 14, Liu discloses the use of red mud to precipitate an iron-based catalyst for hydrogen production wherein red mud is added to de-ionized water, mixed by sonification, HCl was added and the combined solution heated before adding an ethanol solution containing an iron compound.  Ammonia was added until the pH reached 8 wherein a solid precipitated.  This precipitate was filtered, washed several times with ethanol and de-ionized water, dried and calcined in air at 600°C (Experimental).
	Liu does not disclose the nickel-based catalyst of instant Claim 1.
	Basset discloses a nickel-supported iron catalyst suitable for methane decomposition to hydrogen wherein the nickel supported iron-based may utilize a red mud support [0007], [0048] and [0059].

	Goyal discloses a nickel-based catalyst comprising nickel and aluminum oxide [0036] and molybdenum [0031], a known Group VIB element wherein nickel-based catalyst comprises nickel at about 5 to about 50 mol % and molybdenum is present at between about 0% to about 5 mol% [0032] thereby overlapping or encompassing the instantly claimed ranges.
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to utilize the nickel/molybdenum content of Goyal in the nickel/red mud composition of Galocsy and to incorporate nickel into the iron-based catalyst of Liu as taught by Basset.  The ordinary skilled artisan would have been motivated to do so to reform methane to hydrogen desired by liu, Galocsy (Pg 1), Goyal [0030] and Basset.
	Therefore Liu in view of Basset, Galocsy and Goyal meet the requirements of claim 1.
The instant claim contains a product by process identifying claim 1 as the product.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”, (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113).
Goyal discloses a method of making a nickel-based catalyst wherein a source of each metal (ie Ni, Al, Mo) is combined with a suitable solvent such as ethanol so that the metal is dissolved into solution with each separate metal being combined in a suitable solvent such as ethanol and/or a suitable acid [0040].
Goyal further discloses combining the various solutions and mixing the combined solutions [0041] and removing the solvents, drying the solids [0042] and calcining the solids [0043].
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to incorporate the nickel of Goyal into the precipitation process of Liu to also incorporate nickel in addition to the iron so as to generate a catalyst for hydrogen generation from methane.  The ordinary skilled artisan would have had a reasonable expectation of success as both Liu and Goyal utilize ethanol as a solvent and add an acid to a mixture with both iron and nickel capable of generating hydrogen from hydrocarbons.
Considering Claim 15, the significance of Liu, Goyal and Galocsy as applied to Claim 13 is explained above.
Liu discloses the use of de-ionized water (Experimental).
Considering Claim 16, the significance of Liu, Goyal and Galocsy as applied to Claim 13 is explained above.
Liu discloses the use of HCl (Experimental).
Considering Claim 17, the significance of Liu, Goyal and Galocsy as applied to Claim 13 is explained above.
Liu discloses the use of iron nitrate in ethanol (Experimental) but does not disclose the use of nickel nitrate.
Goyal discloses the use of nickel nitrate which is dissolved in ethanol [0040].
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to use nickel nitrate to add to the iron nitrate of Liu for forming a hydrogen-generating catalyst.
Considering Claim 19, the significance of Liu, Goyal and Galocsy as applied to Claim 13 is explained above.
Liu discloses filtering, washing and drying the precipitate prior to calcining the precipitate (Experimental).
Considering Claim 20, the significance of Liu, Goyal and Galocsy as applied to Claim 13 is explained above.
Liu discloses the drying is conducted at 105°C (experimental) which meets the limitation “about 100°C” utilized in the instant claim.
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Considering Claims 21 and 22, the significance of Liu, Goyal and Galocsy as applied to Claim 13 is explained above.
Liu discloses that the washed and dried precipitate is calcined at 600°C for 2 hours (experimental) which meets the instant limitation of “about 4 hours with the temperature falling within the instantly claimed range.
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Considering Claim 23, the significance of Liu, Goyal and Galocsy as applied to Claim 13 is explained above.
Liu discloses that the red mud was ground and sieved to a size of less than 70 microns both before and after forming the catalyst (Experimental) falling within the instantly claimed range.
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Considering Claim 24, the significance of Liu, Goyal and Galocsy as applied to Claim 13 is explained above.
Liu discloses a finished catalyst having a surface area of 62 m2/g to 81 m2/g (Table 2) thereby falling within the instantly claimed range.
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (NPL, J. Nanomaterials, v 2017, pp 1-11, 2017) hereafter Li in view of Goyal et al. (US 2016/0367970) hereafter Goyal, Basset et al. (US 2016/0129423) hereafter Basset and Galocsy (GB 714,284) as applied to Claim 13 and further in view of Zheng Hu et al (CN 111097441) hereafter Hu, refer to machine translation provided.
	Considering Claim 18, the significance of Liu, Goyal and Galocsy as applied to Claim 13 is explained above.
	Liu discloses a method of making an iron-red mud catalyst comprising alumina for generating hydrogen but does not disclose the use of molybdenum.
Goyal discloses a nickel-based catalyst comprising nickel and aluminum oxide [0036] and molybdenum [0031], a known Group VIB element wherein nickel-based catalyst comprises nickel at about 5 to about 50 mol % and molybdenum is present at between about 0% to about 5 mol% [0032] thereby overlapping or encompassing the instantly claimed ranges wherein a suitable molybdenum compound is dissolved in ethanol [0040].
Goyal further discloses that methane obtained by the gasification of solid carbonaceous materials to produce synthesis gas contains in addition to methane, carbon dioxide and water [0004] wherein the disclosed nickel-based catalyst is useful in the clean-up of this synthesis gas to produce additional hydrogen and carbon monoxide from the methane [0003].
Goyal does not disclose ammonium molybdate.

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to utilize ammonium molybdate as the source of molybdenum as the ordinary skilled artisan would be motivated to try any source of molybdenum.
Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (NPL, J. Nanomaterials, v 2017, pp 1-11, 2017) hereafter Li in view of Goyal et al. (US 2016/0367970) hereafter Goyal, Basset et al. (US 2016/0129423) hereafter Basset and Galocsy (GB 714,284) as applied to Claim 9 and further in view of Boudreault et al. (US 2014/0369907) hereafter Boudreault.
Considering Claim 25, the significance of Liu, Goyal and Galocsy as applied to Claim 13 is explained above.
Liu discloses alumina, silica, iron oxide and calcium oxide falling within or overlapping the instantly claimed ranges and also demonstrates that red mud has varying compositions (Table 1).  Liu does not disclose titania falling within the instantly claimed range.
Boudreault discloses that red mud is a generalized term which can comprise a wide range of compositions wherein titania may be found from 0% to about 25% [0120] thereby encompassing the instantly claimed range.

In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Claim 26-47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goyal et al. (US 2016/0367970) hereafter Goyal and further in view of Basset et al (US 2016/0129423) hereafter Basset, Boudreault et al. (US 2014/0369907) hereafter Boudreault, Liu et al. (NPL, Journal of Nanomaterials, V 2017, pp1-11, 2017) hereafter Liu and Idem et al. (US 2006/0216227) hereafter Idem.
	Considering Claims 26, 27 and 38-43, Goyal discloses a catalyst comprising nickel, alumina and molybdenum [0040] with nickel present at about 5-50 mol. % and molybdenum at about 0 to about 5 mol. % [0031] and [0032] thereby overlapping or encompassing the instantly claimed range wherein the catalyst is useful in the cleanup of reformed gases obtained by the gasification of solid carbonaceous material wherein the gases contain both carbon dioxide and steam [0004] and Table 4.  Goyal further discloses the use of elevated temperatures and pressures [0075].
	Although Goyal discloses alumina, Goyal does not disclose the use of red mud and does not mention that the catalyst is capable of dry reforming.
	Basset discloses a supported iron/alumina-fused catalyst on which nickel oxide may be placed [0048] for the decomposition of methane to hydrogen by contacting a methane-comprising feed stream with the catalyst [0004] at an elevated temperature 
	Boudreault discloses that the alumina extraction process utilizes bauxite ore which comprises iron oxide and alumina [0003] and [0120].
	Liu presents a study of catalytic methane decomposition utilizing an iron/modified red mud catalyst (Abstract) and also discloses that red mud is a potential catalyst carrier which is cheaper than noble metals and metal oxides (Introduction).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to utilize the red mud of Basset for the iron source required by Goyal.  The ordinary skilled artisan would have been motivated to do so as red mud is a waste product of an alumina extraction process and therefore would benefit the environment and may improve process economics as taught by Liu.
	Idem discloses a catalytic dry reforming catalyst and process wherein the catalyst comprises nickel present at about 1% to about 20 wt% and two additional oxides comprising molybdenum and aluminum with a ratio ranging from 95:5 to about 50:50 [0009] and [0025].
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention that the catalyst of Goyal would be capable of dry reforming of methane as taught by Idem.
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Considering Claims 28-30, the significance of Goyal, Basset, Boudreault, Liu and Idem as applied to Claim 26 is explained above.
Goyal performed non-limiting examples at temperatures between 900°C and 1000°C to determine the catalyst’ effectiveness in the presence of hydrogen sulfide [0078].
Basset discloses that methane decomposition may be conducted at temperatures below 1200°C [0044] which encompasses the instantly claimed ranges.
Idem discloses a catalytic dry reforming process utilizing a nickel catalyst as discussed above with a reaction temperature from 550° to 900°C [0146] and Table 1.
The combined disclosures above overlap the instantly claimed ranges and therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention that the process of Goyal would perform a dry reforming of carbon dioxide in the feed as the temperatures of Idem at least touch the range as disclosed by Goyal with both processes utilizing a nickel catalyst.
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Considering Claims 31-33, the significance of Goyal, Basset, Boudreault, Liu and Idem as applied to Claim 26 is explained above.
Goyal discloses testing the instant catalysts at pressures ranging from about 15 psig to about 200 psig (about 1 bar to about 14 bar) [0075] which overlaps the instantly claimed range.

Considering Claim 34, the significance of Goyal, Basset, Boudreault, Liu and Idem as applied to Claim 26 is explained above.
Goyal discloses methane conversion of greater than 14% for about 25 hours (Fig. 9) thereby falling within the instantly claimed ranges.
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Considering Claim 35, the significance of Goyal, Basset, Boudreault, Liu and Idem as applied to Claim 26 is explained above.
Goyal discloses testing the nickel catalysts at a space velocity from 6000 to 24000 hr-1 [0078] which overlaps the instantly claimed range.
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Considering Claim 36, the significance of Goyal, Basset, Boudreault, Liu and Idem as applied to Claim 26 is explained above.
Goyal discloses that the catalyst comprises nickel and aluminum oxides [0010] wherein the ordinary skilled artisan would recognize that aluminum oxide is Al2O3.

Aluminium oxide - Wikipedia
https://en.wikipedia.org › wiki › Aluminium_oxide

Aluminium oxide is a chemical compound of aluminium and oxygen with the chemical formula Al2O3.

Considering Claim 37, the significance of Goyal, Basset, Boudreault, Liu and Idem as applied to Claim 26 is explained above.
Goyal does not disclose the particle size of the catalyst.
Liu discloses grinding and sieving the red mud and the resulting catalyst to less than 75 microns (Experimental) which yields 100% of the particles falling within the instantly claimed range.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to provide for a uniform catalyst particle size as it is known that particle size is directly related to surface area which is an important factor in catalyst activity and also that particle segregation would occur with a wide particle size distribution.
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Considering Claim 44, the significance of Goyal, Basset, Boudreault, Liu and Idem as applied to Claim 26 is explained above.
Goyal discloses that the gas feed to the reformer contains both carbon dioxide and methane from the gasifier (Table 4) but can also contain a tail gas from a Fischer-Tropsch process [0097] and therefore does not disclose a molar relationship between the two reactants.

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to utilize the ratio of methane-to-carbon dioxide as taught by Idem in the process of Goyal in order to maximize the conversion of methane.
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Considering Claim 45, the significance of Goyal, Basset, Boudreault, Liu and Idem as applied to Claim 26 is explained above.
Goyal discloses methane conversions of greater than 90% (Fig. 6-9) but does not disclose the hydrogen concentration in the final gas.
Idem discloses that methane and carbon dioxide react in a 1:1 molar ratio to produce 2 moles of carbon monoxide and 2 moles of hydrogen [0004].
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention that hydrogen would be present at a percentage greater than about 9 mol%.
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Considering Claim 46, the significance of Goyal, Basset, Boudreault, Liu and Idem as applied to Claim 26 is explained above.
Goyal desires that the catalyst possess a surface area greater than 13 m2/g [0010].
Liu discloses that a catalyst fabricated with red mud would possess a surface area from about 8 m2/g to about 81 m2/g (Table 2).
Idem discloses that catalyst surface areas between about 38m2/g and 164 m2/g are useful in dry reforming of methane with carbon dioxide (Table 8).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention that the catalyst using red mud would produce a finished catalyst falling within the instantly claimed range as desired by Goyal which would be useful in dry reforming of methane and carbon dioxide.
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Considering Claim 47, the significance of Goyal, Basset, Boudreault, Liu and Idem as applied to Claim 26 is explained above.
Goyal discloses a catalyst nickel, aluminum and molybdenum as discussed above.
Liu discloses the use of red mud as a component in a methane reforming catalyst (Abstract) with the red mud possessing about 17 to 32 wt% aluminum, about 2 to about 18 wt% CaO, about 16 to about 50 wt% iron oxide, about 0.5 to about 4 wt% Na2O, 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to expect the red mud of Goyal modified by Basset and Liu to possess the instantly claimed ranges as taught by Liu and Broudreault [0120].
Conclusion
Claims 1-47 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS B CALL whose telephone number is (571)270-7576. The examiner can normally be reached Part-time M/Tu or W/Th/F 0600 to 1630 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/DOUGLAS B CALL/           Primary Examiner, Art Unit 1732